[Cite as McDougald v. Ohio Dept. of Rehab. & Corr., 2020-Ohio-6697.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Jerone McDougald,                                   :

                Plaintiff-Appellant,                :
                                                                            No. 20AP-218
v.                                                  :               (Ct. of Cl. No. 2019-00352JD)

Ohio Department of Rehabilitation                   :            (ACCELERATED CALENDAR)
and Correction,
                                                    :
                Defendant-Appellee.
                                                    :




                                           D E C I S I O N

                                  Rendered on December 15, 2020


                On brief: Jerone McDougald, pro se.

                On brief: Dave Yost, Attorney General, Howard H. Harcha,
                IV, Timothy M. Miller, and Gregory S. Young, for appellee.

                             APPEAL from the Court of Claims of Ohio

DORRIAN, J.

        {¶ 1} Plaintiff-appellant, Jerone McDougald, pro se, appeals from an entry of the
Court of Claims of Ohio granting the summary judgment motion of defendant-appellee,
Ohio Department of Rehabilitation and Correction ("ODRC"). For the following reasons,
we affirm.
I. Facts and Procedural History
        {¶ 2} Appellant is an inmate in the custody and control of ODRC at the Southern
Ohio Correctional Facility. On May 2, 2016, ODRC's employees applied force to appellant
by using OC spray.1 Appellant was taken to the facility's medical department that same day.

1 " 'OC spray' is another term for pepper spray." State ex rel. McDougald v. Greene, __ Ohio St.3d ___, 2020-

Ohio-3686, fn. 6, citing Henley v. Dept. of Rehab. & Corr., Ct. of Claims No. 2014-00275, 2016-Ohio-1276,
¶ 5.
No. 20AP-218                                                                               2

Appellant filed a use-of-force complaint and the institutional inspector investigated his
complaint. As part of that review, the institutional inspector reviewed "the surveillance
video of the use-of-force, along with incident reports, conduct reports, and inmate
McDougald's medical exam report." (Mahlman Aff. at ¶ 4, attached to ODRC's Mot. for
Sum. Jgmt.) In appellant's medical exam report, he received medical attention and stated,
" 'I'm ok.' " (Mahlman Aff. at ¶ 4.) The findings in the medical exam report note that
appellant was "alert and oriented X3 and both eyes were red and watering, face flushed,
and clear nasal drainage noted to both nares, no injuries noted." (Disposition of Grievance
attached to ODRC's Mot. for Sum. Jgmt.) On June 10, 2016, the institutional inspector
responded in writing to appellant's grievance, informing appellant the incident had been
referred to the use-of-force committee for review in accordance with ODRC policy. The
institutional inspector also informed appellant that no policies were violated and denied
his grievance.
       {¶ 3} On December 1, 2017, appellant viewed the May 2, 2016 use-of-force
surveillance video. ODRC did not preserve any video of appellant's medical treatment and
the interactions with medical staff. ODRC has a policy that it does not preserve video
footage beyond 14 days unless the video is part of an official investigation. Since there was
no investigation into appellant's medical treatment, new video was recorded over the
existing medical treatment video after 14 days.
       {¶ 4} On March 14, 2019, appellant filed a claim alleging ODRC was negligent in
failing to maintain the medical treatment video, and the failure to maintain it prejudiced
appellant in his 1983 civil action (case No. 1:16-cv-00900-SJD-KU.) On December 16,
2019, ODRC filed a motion for summary judgment. The Court of Claims granted ODRC's
motion for summary judgment on February 20, 2020.
II. Assignment of Error
       {¶ 5} Appellant appeals and assigns the following assignment of error for our
review:
                 The trial court failed when it found that my claim was outside
                 [the] statute of limitations.
No. 20AP-218                                                                                  3

III. Analysis
       {¶ 6} By his assignment of error, appellant contends the Court of Claims erred in
granting ODRC's motion for summary judgment finding that his claim was barred by the
statute of limitations.
       {¶ 7} We review a grant of summary judgment de novo. Capella III, L.L.C. v.
Wilcox, 190 Ohio App.3d 133, 2010-Ohio-4746, ¶ 16 (10th Dist.), citing Andersen v.
Highland House Co., 93 Ohio St.3d 547, 548 (2001). "[D]e novo appellate review means
that the court of appeals independently reviews the record and affords no deference to the
trial court's decision." (Quotations and citations omitted.) Holt v. State, 10th Dist. No.
10AP-214, 2010-Ohio-6529, ¶ 9. Summary judgment is appropriate where "the moving
party demonstrates that: (1) there is no genuine issue of material fact, (2) the moving party
is entitled to judgment as a matter of law, and (3) reasonable minds can come to but one
conclusion and that conclusion is adverse to the party against whom the motion for
summary judgment is made." Capella III at ¶ 16, citing Gilbert v. Summit Cty., 104 Ohio
St.3d 660, 2004-Ohio-7108, ¶ 6. In ruling on a motion for summary judgment, the court
must resolve all doubts and construe the evidence in favor of the non-moving party. Pilz v.
Ohio Dept. of Rehab. & Corr., 10th Dist. No. 04AP-240, 2004-Ohio-4040, ¶ 8. Therefore,
we undertake an independent review to determine whether ODRC was entitled to judgment
as a matter of law on appellant's claims.
       {¶ 8} The applicable statute of limitations for claims brought in the Court of Claims
is set forth in R.C. 2743.16(A), which provides, in pertinent part, as follows: "[C]ivil actions
against the state permitted by sections 2743.01 to 2743.20 of the Revised Code shall be
commenced no later than two years after the date of accrual of the cause of action or within
any shorter period that is applicable to similar suits between private parties." " 'Generally,
a cause of action accrues at the time the wrongful act is committed.' " Union Savs. Bank v.
Lawyers Title Ins. Co., 10th Dist. No. 10AP-226, 2010-Ohio-6396, ¶ 25, quoting Harris v.
Liston, 86 Ohio St.3d 203, 205 (1999).
       {¶ 9} In this case, the cause of action accrued 14 days after appellant received
medical treatment when new video was recorded over the existing medical treatment
videotape. Thus, the two-year statute of limitations began to run on May 16, 2016 (May
2nd + 14 days = May 16, 2016). Appellant had until May 16, 2018 to file his cause of action.
However, appellant did not file this action until March 14, 2019, after the statute of
limitations had expired. Thus, appellant's cause of action is barred by the statute of
limitations.
No. 20AP-218                                                                                               4

        {¶ 10} Appellant argues he did not discover that the medical treatment videotape
had not been preserved until December 1, 2017, when he viewed the May 2, 2016 use-of-
force surveillance video.        Thus, he argues the two years did not begin to run until
December 1, 2017.
        {¶ 11} The "discovery rule" generally provides "that a cause of action accrues for
purposes of the governing statute of limitations at the time when the plaintiff discovers or,
in the exercise of reasonable care, should have discovered the complained of injury."
Investors REIT One v. Jacobs, 46 Ohio St.3d 176, 179 (1989). Under Ohio law, the general
rule is that "a cause of action accrues and the statute of limitations begins to run at the time
the wrongful act was committed." Marok v. Ohio State Univ., 10th Dist. No. 13AP-12, 2014-
Ohio-1184, ¶ 25, citing Collins v. Sotka, 81 Ohio St.3d 506, 507 (1998). However, the
discovery rule is an exception to the general rule. Id. We need not address the discovery
rule here, however, because appellant points us to no authority that it would apply to the
facts of this case.
        {¶ 12} In his amended brief, appellant contends that in a separate action,
McDougald v. Ohio Dept. of Rehab. & Corr., Ct. of Cl. No. 2020-00081JD, ODRC filed a
Civ.R. 12(B)(6) motion to dismiss arguing appellant's complaint was untimely.2 The Court
of Claims denied the motion to dismiss because the complaint did not, on its face,
demonstrate that the claim was untimely. Although appellant does not specifically make
an argument, we discern he argues that the Court of Claims should have also denied
ODRC's summary judgment motion based on the same reasoning. However, appellant fails
to recognize the difference between a Civ.R. 12(B)(6) motion and a Civ.R. 56 motion for
summary judgment. A "[d]ismissal pursuant to Civ.R. 12(B)(6) based upon a statute of
limitations is proper only when the complaint conclusively shows that the action is time
barred." Jones v. Chillicothe Corr. Inst., 10th Dist. No. 11AP-758, 2012-Ohio-1762, ¶ 4,
citing Leichliter v. Natl. City Bank of Columbus, 134 Ohio App.3d 26 (10th Dist.1999). In
Rooney v. Ohio State Hwy. Patrol, 10th Dist. No. 16AP-204, 2017-Ohio-1123, ¶ 13, this
court stated: "In considering a Civ.R. 12(B)(6) motion to dismiss, a trial court may not rely
on allegations or evidence outside the complaint. State ex rel. Fuqua v. Alexander, 79 Ohio
St.3d 206, 207, 680 N.E.2d 985 (1997). Rather, the trial court must limit its consideration

2 ODRC argues appellant cannot assert this argument because he did not do so in the Court of Claims, relying
on Tchankpa v. Ascena Retail Group, Inc., 10th Dist. No. 19AP-760, 2020-Ohio-3291, ¶ 20, since the failure
to raise an argument in response to a motion for summary judgment waives the argument for purposes of
appellate review. However, the Court of Claims did not deny the motion to dismiss until June 17, 2020 in case
No. 2020-00081JD. Thus, appellant could not have raised this argument in the Court of Claims. Since we
find appellant's argument is without merit, there is no prejudice or error.
No. 20AP-218                                                                                   5

to the four corners of the complaint and may dismiss the case only if it appears beyond a
doubt that the plaintiff can prove no set of facts entitling the plaintiff to recover. O'Brien v.
Univ. Community Tenants Union, Inc., 42 Ohio St.2d 242, 327 N.E.2d 753 (1975),
syllabus."
       {¶ 13} A Civ.R. 56 motion for summary judgment differs from a Civ.R. 12(B)(6)
motion because a trial court is permitted to consider evidence in the record in addition to
the complaint. In this case, ODRC submitted evidence in support of its motion that the
Court of Claims relied upon in its decision. Appellant's argument is not applicable to these
facts and has no merit. Appellant's assignment of error is overruled.
IV. Conclusion
       {¶ 14} Because appellant's complaint was filed after the statute of limitations
expired, we overrule his assignment of error and affirm the judgment of the Court of Claims
of Ohio.
                                                                           Judgment affirmed.
                              KLATT and NELSON, JJ., concur.